       Case 3:19-cv-01533-VLB Document 59 Filed 12/18/19 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

__________________________________________
JAMES BERMAN, CHAPTER 7 TRUSTEE FOR        :        Case No. 3:19-cv-01533-VLB
THE SUBSTANTIVELY CONSOLIDATED             :
ESTATE OF MICHAEL S. GOLDBERG, LLC         :
AND MICHAEL S. GOLDBERG                    :
                                           :
                                           :
           Plaintiff,                      :
                                           :
v.                                         :
                                           :
SCOTT A. LABONTE; SALLY A. LABONTE;        :
SCOTT A. LABONTE, TRUSTEE OF THE           :
SCOTT A. LABONTE REVOCABLE TRUST;          :
SALLY A. LABONTE, TRUSTEE OF THE           :
SCOTT A. LABONTE REVOCABLE TRUST;          :
SALLY A. LABONTE, TRUSTEE OF THE           :
SCOTT A. LABONTE DYNASTY TRUST;            :
ROLAND G. LABONTE; ROLAND G.               :
LABONTE, TRUSTEE OF THE SCOTT A.           :
LABONTE DYNASTY TRUST; ROLAND G.           :
LABONTE, TRUSTEE OF THE ROLAND G.          :
LABONTE REVOCABLE TRUST; MARILYN P.        :
LABONTE; MARILYN P. LABONTE, TRUSTEE       :
OF THE MARILYN P. LABONTE 2015             :
REVOCABLE TRUST; MARILYN P. LABONTE        :
TRUSTEE OF THE MARILYN P. LABONTE          :
REVOCABLE TRUST; JOSEPH W. SPARVERI,       :
JR.; JOSEPH W. SPARVERI, JR., TRUSTEE OF   :
THE SCOTT A. LABONTE DYNASTY               :
TRUST; LAWRENCE J. MARKS;                  :
JULIANO & MARKS, LLC;                      :
PAUL L. BOURDEAU;                          :
and ROBERT A. LANDINO                      :
                                           :
           Defendants.                     :        December 18, 2019
__________________________________________ :
    THE GOLDBERG TRUSTEE’S OMNIBUS MOTION ON CONSENT FOR
 EXTENSION OF TIME TO RESPOND TO DEFENDANTS’ MOTIONS TO DISMISS

     Pursuant to D. Conn. L. Civ. R. 7(b), the plaintiff, James Berman, Chapter 7

Trustee for the substantively consolidated bankruptcy estates of the debtors,

                                       1
        Case 3:19-cv-01533-VLB Document 59 Filed 12/18/19 Page 2 of 4



Michael S. Goldberg, LLC, d/b/a Acquisitions Unlimited Group, and Michael S.

Goldberg (the “Goldberg Trustee”), by and through his undersigned counsel,

respectfully moves for a thirty (30) day extension of time to and including

February 3, 2020, to respond to each of defendants December 13, 2019, Motions

to Dismiss: Docket Index (“D.I.”) 51 (Marilyn P. LaBonte and Roland G. LaBonte,

individually and in various trustee capacities), D.I. 52 (Paul L. Bourdeau), D.I. 53

(Scott A. LaBonte, individually and as trustee of the Scott A. LaBonte Revocable

Trust), D.I. 54 (Sally A. LaBonte, individually and in various trustee capacities),

D.I. 55 (Robert A. Landino), D.I. 56 (Lawrence J. Marks and Juliano and Marks,

LLC), and D.I. 57 (Joseph W. Sparveri, Jr., individually and as trustee of the Scott

A. LaBonte Dynasty Trust) (collectively the “Motions to Dismiss”).

      As good cause for the granting of the requested extension of time, the

Goldberg Trustee states that the Motions to Dismiss are supported by a 59 page

Joint Memorandum, D.I. 58, as well as five (5) individual memoranda, each of

which is at least fifteen (15) pages in length, and all of which raise multiple legal

arguments. The Defendants were served with process via waiver of service on or

about October 2, 2019, and after obtaining a consented to extension of time to

plead or move in response to the Goldberg Trustee’s complaint, had nearly

seventy-five (75) days to prepare the Motions to Dismiss. The Goldberg Trustee’s

opposition to the Motions to Dismiss is currently due on January 3, 2020. In light

of the breadth of the arguments, as well as the intervening December Holidays,

the Goldberg Trustee requires the requested extension of time to fully and

properly respond to the Motions to Dismiss.



                                         2
        Case 3:19-cv-01533-VLB Document 59 Filed 12/18/19 Page 3 of 4



      This is the Goldberg Trustee’s first request for an extension of time with

respect to the foregoing time limitation.

      Pursuant to D. Conn. L. Civ. R. 7(b)(2), the Goldberg Trustee inquired of

counsel of record for all non-moving parties to ascertain the non-moving parties’

position on the Goldberg Trustee’s requested extension of time. Counsel of

record for each of the non-moving parties consents to the granting of the

requested extension of time. 1



                                    JAMES BERMAN, CHAPTER 7 TRUSTEE
                                    FOR THE SUBSTANTIVELY CONSOLIDATED
                                    ESTATE OF MICHAEL S. GOLDBERG, LLC
                                    AND MICHAEL S. GOLDBERG

                                    By: James M. Moriarty
                                    Aaron A. Romney (ct28144)
                                    James M. Moriarty (ct21876)
                                    Christopher H. Blau (ct30120)
                                    ZEISLER & ZEISLER, P.C.
                                    10 Middle Street, 15th Floor
                                    Bridgeport, Connecticut 06604
                                    Tele: (203) 368-4234
                                    Fax: (203) 367-9678
                                    Email: jmoriarty@zeislaw.com
                                    cblau@zeislaw.com




1 Counsel for the Goldberg Trustee has agreed that should the Court grant the
Goldberg Trustee’s requested extension, the Goldberg Trustee will consent to an
extension to March 4, 2020, sixteen (16) additional days, for the Defendants to file
their replies.

                                            3
        Case 3:19-cv-01533-VLB Document 59 Filed 12/18/19 Page 4 of 4




                             CERTIFICATE OF SERVICE

       I hereby certify that on December 18, 2019, a copy of the foregoing Motion

for Extension of Time was filed electronically and served by mail on anyone

unable to accept electronic filing. Notice of this filing will be sent by e-mail to all

parties by operation of the court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing.

Parties may access this filing through the Court’s CM/ECF System.

                                     By: James M. Moriarty
                                     James M. Moriarty (ct21876)
                                     ZEISLER & ZEISLER, P.C.
                                     10 Middle Street, 15th Floor
                                     Bridgeport, Connecticut 06604
                                     Tele: (203) 368-4234
                                     Fax: (203) 367-9678
                                     Email: jmoriarty@zeislaw.com




                                          4
